Citation Nr: 0818355	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-13 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of service connection for post-traumatic stress 
disorder (PTSD) has been submitted.

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1970.  The veteran was awarded the Purple Heart 
during his service.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  A December 2000 rating decision denied the veteran's 
claim of entitlement to service connection for PTSD for a 
lack of a medical diagnosis.  The veteran did not timely 
appeal this decision.

2.  The veteran submitted new evidence of a current diagnosis 
of PTSD, which is evidence related to an unestablished fact 
necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The December 2000 rating decision that denied entitlement 
to service connection for PTSD is a final decision. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence pertinent to the claim of 
entitlement to service connection for PTSD has been presented 
and the claim is reopened.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims PTSD is related to an incident involving a 
landmine in service which resulted in the veteran being 
severely burned.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  Here, the Board 
is granting the veteran's request to reopen his claim.  Thus, 
no further discussion of the VCAA is required.

New and Material Evidence

A claim that has been denied, and not appealed, will not be 
reopened.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a).  The exception to this rule 
provides that if new and material evidence is presented or 
secured with respect to the disallowed claim, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156.  When determining whether a claim should be reopened, 
the credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The claims file contains notations related to treatment for 
substance abuse and PTSD at the VA medical facility in 
Coatesville, Pennsylvania.  These records include various 
diagnoses of PTSD.  This evidence was not previously 
submitted, and is therefore "new."  As the evidence provides 
a current diagnosis, a fact not previously established, it is 
considered "material."  New and material evidence has 
therefore been submitted, and the claim for service 
connection for PTSD is reopened. 


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.


REMAND

At an August 2004 VA examination, the examiner declined to 
diagnose PTSD based on a lack of symptoms and on the lack of 
a definite stressor.  However, the veteran's stressor has 
already been verified.  Service records include a May 
1970 Medical Board report which stated that the veteran was 
riding in a truck that was hit by a landmine in November 
1969.  The veteran received second and third degree burns 
over 16 percent of his body.  He was subsequently awarded the 
Purple Heart.  In terms of the veteran's symptoms, the 
Coatesville VA medical records do show that the veteran 
complained of intrusive thoughts, nightmares, avoidance, 
sleep disturbances, irritability, anger, and diminished 
participation in important activities.  A new VA examination 
is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(VA must provide a medical examination when it is necessary 
to decide the claim).

The claims file also contains untranslated documents written 
in Spanish.  These include an August 2000 statement from the 
veteran, an April 2006 statement from the veteran, and a May 
1991 psychological evaluation.  These documents must be 
translated prior to readjudication of this claim.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be reviewed 
and any documents written in Spanish 
should be identified and translated, 
including but not limited to an August 
2000 statement from the veteran, an 
April 2006 statement from the veteran, 
and a May 1991 psychological 
evaluation.

2.  Schedule the veteran for a VA 
examination by a medical doctor.  The 
entire claims file must be made 
available to the VA examiner.  
Pertinent documents should be reviewed, 
particularly the 1970 Medical Board 
report explaining the veteran's 
stressor and the Coatesville VA medical 
records showing PTSD diagnoses and 
symptoms.  The examiner should conduct 
a complete history and physical.  The 
examiner should assign a current 
diagnoses of PTSD only if appropriate.

If the examiner diagnoses PTSD, the 
examiner should state whether the 
veteran's current PTSD is at least as 
likely as not related to the 1969 
landmine incident and the subsequent 
burns.  The term "at least as likely as 
not" does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review, if otherwise in 
order.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


